The 1941 legislature (1941 S. L. ch. 66, pp. 127, 128) amended Section 30-3301, I. C. A. (previously amended in 1935, 1937 and 1939), inter alia, by providing as follows:
"Power of Boards of County Commissioners. — The boards of county commissioners in their respective counties shall have the jurisdiction and power under such limitations and restrictions as are prescribed by law,
1. To care for and maintain the indigent sick or otherwise dependent poor of the county and for this purpose said boards are authorized to levy an ad valorem tax not exceeding three mills on the dollar on all taxable property in the county.
2.  . . . ."
This subdivision, like the statute prior to amendment, imposes the duty upon boards "to care for and maintain the indigent sick or otherwise dependent poor," and having imposed such duty, it was necessary to, and the legislature therefore did, authorize the levying of a tax to enable boards to discharge that duty. Hence boards, under this statute prior to amendment were authorized to levy up to two mills, and under the 1941 amendment a maximum of three mills.
Section 30-1205, I. C. A., provides that:
". . . In the event of any unforseen contingency arising, which could not reasonably have been foreseen at the time of making the budget, and which shall require the expenditure of money not provided for in the budget, the board of county commissioners, by unanimous vote thereof, *Page 35 
shall have the right to make an appropriation from the 'general reserve appropriation' to the office, department, service, agency or institution in which said contingency arises, in such amount as shall be determined by resolution of said board. . . ."
It will be observed this section does not provide for norauthorize the levy of a tax in the event a contingency arises "which could not reasonably have been foreseen at the time of making the budget." It simply provides that in the event a contingency does arise which could not reasonably have been foreseen at the time of making the budget, the board "shall have the right to make an appropriation from the 'generalreserve appropriation' to the office, department, service, agency or institution in which said contingency arises, in such amount as shall be determined by resolution of said board." (Italics mine.) In other words, all that section 30-1205, supra, authorizes a board to do in the event a contingency arises which could not reasonably have been foreseen, is simply to transfer funds from the "general reserve appropriation" to the "office, department, service, agency or institution in which said contingency arises."
We turn now to Section 30-1208, I. C. A., where we find it is provided:
"Upon the happening of any emergency caused by fire . . . . or to meet mandatory expenditures required by law, . . . . the board of county commissioners may, upon the adoption by the unanimous vote of the commissioners, of a resolution stating the facts constituting the emergency and entering the same upon their minutes, make the expenditures necessary to . . . . provide for and meet such emergency."
From which it is clear boards may (a) in the event of any sudden or unexpected occurrence calling for immediate action (an emergency) such as fire, flood, epidemic, riot or insurrection, expend whatever sum is necessary to meet the specific emergency, and that boards may (b) also expend whatever sum is necessary "to meet mandatory expenditures required by law" in the absence of a riot, insurrection or any other emergency mentioned in the statute, which clearly have nothing whatever to do with *Page 36 
the mandatory governmental duty of caring for the indigent sick and dependent poor.
The duty to care for the indigent sick and dependent poor is, as above pointed out, mandatory, but whether a tax of one, two, or three mills shall be levied is discretionary, in that the board is not required to levy the maximum. If one mill is sufficient to enable a board to discharge that duty, then the board may levy a tax of one mill; if two mills are required, it may levy a tax of two mills; and if three mills are required, it may levy a tax of three mills.
Here the record discloses the board included in its budget a levy of two mills, the limit under then-existing legislation, which levy, it appears, is not sufficient to enable the board to fully discharge its mandatory duty, and since the legislature by the 1941 amendment, authorized the levy of three mills (an increase of one mill) the board may now, in the exercise of the discretion vested in it and the performance of a mandatory governmental duty, levy an additional tax of one mill.
For the foregoing reasons the writ should be denied.